      Case 4:19-cv-00616 Document 20-1 Filed on 05/11/20 in TXSD Page 1 of 1



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
 MTGLQ Investors, L.P.                          §
                                                §
 v.                                             §                   Civil Action 4:19-cv-00616
                                                §
 Tina Alexander                                 §

       ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL SETTING AND
                       MODIFY SCHEDULING ORDER

        On this day came on for consideration MTGLQ Investors, L.P. and Tina Alexander's joint

motion to continue trial setting and modify scheduling order. Upon consideration of the motion,

this court finds it is well taken and should be GRANTED as follows:

        IT   IS   ORDERED        the   June    8,   2020   trial   setting   is   continued   until

________________________, 20___.

        IT IS FURTHER ORDERED the dispositive motions deadline in the court's scheduling

order (doc. 10) is extended to June 1, 2020.


        SIGNED this _____ day of ______________, 2020.



                                                           JUDGE PRESIDING
